May 1, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Variable Investment Fund1933 Act File No.: 33-136901940 Act File No.: 811-5125CIK No.: 0000813383Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 55 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 15, 2014.Please address any comments or questions to my attention at 212-922-6838.Sincerely,/s/ Loretta Johnston Loretta Johnston Supervisory Paralegal
